Title: Joseph Milligan to Thomas Jefferson, 6 March 1816
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
             Georgetown March 6th 1816
          
          I received the balance $136 75 from Mr Gibson and on due examination find it all correct—on my return from Monticello I wrote to Genl Duane requesting him to send the translation and original of Tracy,s manuscript to Mr R C Weightman of Washington and I would pay him the $60 which he demanded of me the preceding winter for it. but I heard nothing more of it until you advised me you had received it why he sent it to you rather than to my direction I cannot say unless he knew that you were to revise it before publication but that he should have thot fit to charge it In your account rather than receive his money through Mr Weightmans hands which was the way he that he at first proposed to receive it I cannot tell but as he has charged it in your account and you have had the goodness to say that you will pay it I will place it to your credit and close the business 
          I have had the Type & paper ready a long time to print the workwhen you send on the first part of the Manuscript have the goodness to furnish The title of the book with it that I may anounce the work as soon as I put it to press—
          I have sent you by the way of Fredericksburg to the care of Mr William F. Gray a parcel as follows
          
            
              Ainsworth’s Dictionary 2 vols
              $5
              
              50
              }
              
              
              
            
            
              Virgil Delphini
              4
              
              00
              Moors Greek Grammar
              }
              have not  yet got
            
            
              Baileys ovid
              2
              
              75
              Mairs Tyro Dictionary
            
            
              Cornelius nepos
              1
              
              00
              
              
              
            
            
              
              $13
              –
              25
              
              
              
            
          
          Your books are now in the hands of the binders and as soon as bound say three weeks I will send them
          
            Yours with Esteem and respect
            Joseph Milligan
          
        